2014 UT App 262
_________________________________________________________

               THE UTAH COURT OF APPEALS

                   DAVID J. MULHOLLAND,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                       Per Curiam Decision
                         No. 20140784-CA
                     Filed November 14, 2014

                Original Proceeding in this Court

              David J. Mulholland, Petitioner Pro Se

             Suzan Pixton, Attorney for Respondent

 Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN, and
                      KATE A. TOOMEY.


PER CURIAM:

¶1     David J. Mulholland petitions for review of the Workforce
Appeals Board’s (the Board) decision denying him unemployment
benefits. We decline to disturb the Board’s decision.

¶2     The Board’s decision on a request for unemployment
benefits is a mixed question of fact and law that is more fact-like
because “the case does not lend itself to consistent resolution by a
uniform body of appellate precedent.” Carbon Cnty. v. Workforce
Appeals Bd., 2013 UT 41, ¶ 7, 308 P.3d 477 (citation and internal
quotation marks omitted). “Because of the fact-intensive
conclusions involved at the agency level,” the Board’s
determination is entitled to deference. Id. “When a petitioner
challenges an agency’s findings of fact, we are required to uphold
the findings if they are supported by substantial evidence when
          Mulholland v. Department of Workforce Services


viewed in light of the whole record before the court.” Stauffer v.
Department of Workforce Servs., 2014 UT App 63, ¶ 5, 325 P.3d 109
(citations and internal quotation marks omitted).

¶3     The Department of Workforce Services denied
unemployment benefits because it found that Mulholland
voluntarily quit his job without good cause. An administrative law
judge (ALJ) affirmed that denial, and the Board affirmed the
decision to deny benefits. “To establish good cause, a claimant
must show that continuing the employment would have caused an
adverse effect which the claimant could not control or prevent. The
claimant must show that an immediate severance of the
employment relationship was necessary.” Utah Admin. Code R994-
405-102. An adverse effect requires a showing of “actual or
potential physical, mental, economic, personal or professional harm
caused or aggravated by the employment.” Id. R994-405-102(1)(a).
Good cause is not established if the claimant reasonably could have
continued working while looking for other employment, or had
reasonable alternatives to preserve the job. Id. R994-405-102(1)(b).
“The claimant’s decision to quit must be measured against the
actions of an average individual, not one who is unusually
sensitive.” Id. R994-405-102(1)(a).

¶4     Mulholland quit his job as a part-time tech associate at
Staples due to persistent problems with a supervisor. Although
Mulholland characterized his supervisor’s behavior as abusive and
harassing, he did not demonstrate an adverse effect that could not
be controlled or prevented and that necessitated immediate
severance, nor did he demonstrate that he could not have remained
employed while he sought other work. His problems with the
supervisor had been going on for roughly a year, but Mulholland
claimed that a precipitating event for his decision to quit was the
supervisor altering his time sheet to remove thirty minutes from
Mulholland’s time worked. This happened once, and it was
promptly addressed by the store manager, who obtained payment
for Mulholland and told the supervisor not to change the time
sheet again. Mulholland admitted that the supervisor did not




20140784-CA                      2                2014 UT App 262
          Mulholland v. Department of Workforce Services


change his time sheet again after that incident. However,
Mulholland continued to feel that his paycheck was not secure. In
his memorandum, Mulholland repeatedly asserts that the ALJ and
later the Board fabricated facts to support the denial of benefits.
These statements are inappropriate and also without merit because
the factual findings are supported by substantial evidence in the
record before us. Even if Mulholland had determined that he no
longer wanted to work at Staples as a result of his ongoing conflicts
with the supervisor, the Board’s determination that he failed to
demonstrate good cause to quit rather than remaining employed
while he looked for another job is entitled to deference.
Accordingly, we do not disturb the Board’s decision that
Mulholland did not demonstrate good cause to quit his job and
was not entitled to benefits.

¶5     Where a claimant does not demonstrate good cause, “the
equity and good conscience standard must be considered. . . . If
there are mitigating circumstances or a denial of benefits would be
unreasonably harsh or an affront to fairness, benefits may be
allowed.” Id. R994-405-103(1). However, a claimant must have
acted reasonably in quitting. Id. A claimant’s actions may be
reasonable “if the decision to quit was logical, sensible, or
practical.” Id. R994-405-103(1)(a). Mulholland’s arguments that
benefits should be allowed are based upon his assertion that he
needed benefits to support his family. However, Mulholland
himself created that need by quitting his job without good cause.
We decline to disturb the Board’s decision that an award of benefits
was not merited under the equity and good conscience standard.

¶6     We decline to disturb the Board’s decision denying benefits.




20140784-CA                      3                2014 UT App 262